IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ANTHONY PITTS,                           : No. 401 WAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
MUHAMMAD NAJI, DEBRA YOUNKIN, K.         :
HOLLIBAUGH, T. CANTOLINA,                :
KENNETH CAMERON, STEVEN GLUNT,           :
AND MAJOR MORRIS,                        :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.